UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL
Case No. 2:19-cr-414-CAS Date May 6, 2021

 

Title United States v. Demetrius Alexander Smith

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

Connie Chung n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Government: Attorneys Present for Defendant:
n/a n/a
Proceedings: (IN CHAMBERS) ORDER OF DETENTION —-

PROBATION/SUPERVISED RELEASE VIOLATION

The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a) following Defendant’s arrest for alleged violation(s) of the

terms of Defendant’s LJ probation / X) supervised release.

The Court finds that:

A. XX Defendant has not carried his/her burden of establishing by clear and

convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:

O Lack of bail resources
Refusal to interview with Pretrial Services
No stable residence or employment

Previous failure to appear or violations of probation, parole, or release
Reasons in PTS report, which the Court adopts

Allegations in petition

OWWwWOO O

SK (9/16) CRIMINAL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL
Case No. 2:19-cr-414-CAS Date May 6, 2021

Title United States v. Demetrius Alexander Smith

 

B. X] Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

XX] Nature of previous criminal convictions
Allegations in petition
Reasons in PTS report, which the Court adopts

Already in custody on state or federal offense

O UO Ww W

OK Ok

IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.

SK (9/16) CRIMINAL MINUTES - GENERAL Page 2 of 2
